Exhibit EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (the “Agreement”) dated as of June 1, 2009 between Dr. Fortunato Villamagna (“CEO”), and UTEC Inc., a Nevada Corporation (“the Company”) and its wholly and/or partially-owned subsidiaries and affiliates, now owned or to be acquired in the future by The Company (The Company, subsidiaries and affiliates being hereinafter collectively referred to as the “Companies”), (Dr Fortunato Villamagna and UTEC Corporation being the “Parties” to this Agreement). WHEREAS, CEO has previously been providing management services to manage the business and affairs of UTEC, Inc., and its subsidiary, UTEC Corporation pursuant to the terms of an agreement originally signed on July 1, 2008, and prior to that pursuant to the terms of a management agreement (the “Red Stone Agreement”) dated December 8, 2006 and further amended on January 11, 2007, with Red Stone Management Services LLC. (“Red Stone”), a corporation owned by CEO, AND WHEREAS, as of June 1, 2009 CEO wishes to enter into an agreement with UTEC Inc., and the Company wishes to enter into an agreement with F. Villamagna as Managing Director and Chief Executive Officer (“CEO”), AND WHEREAS the parties agree that this AGREEMENT dated June 1, 2009 will supersede all previous agreements, AND WHEREAS, the Board of Directors of the Company (the “Board”) have unanimously agreed, and hereby confirm, the appointment of Dr. Fortunato Villamagna to serve as the Chief Executive Officer and Managing Director of the Company, with authority to perform the day-to-day management of the Company and its subsidiaries and affiliates, now owned or to be acquired in the future. NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants and agreements herein contained, the Parties agree as follows: 1.CEO Duties. a.With support from the Secretary & Chairman or Co-Chairman, CEO shall operate and manage the Companies according to guidelines provided by the Board from time to time, and in so doing shall: (i)Interact with the Companies to establish operating goals, which will focus on profitability, customer satisfaction, asset management and other related benefits; (ii)Monitor operations and progress towards achieving the operating goals; (iii)Recruit and supervise the senior management team for the Companies, which appointments shall be routinely approved by the Board. (iv)Create, develop and implement marketing plans for achievement of the operating goals at the Companies; (v)Provide assistance in the recruitment, supervision and training of the employees of the Companies. (vi)Supervise the accounting, human resources, management information services and administrative services required of the Companies for the management of the finances of the Companies, including, but not limited to, the establishment of such lines of credit and other credit facilities as may be appropriate from time to time for the Companies and the maintenance of books and records for the Companies in accordance with generally accepted accounting principles and the Companies’ requirements; (vii) Perform all such other duties and responsibilities as may be required from time to time to operate the Companies in a businesslike manner pursuant to good practices and in compliance with all applicable laws. (viii)Provide an annual forecast prior to year-end and obtain the approval of the Board for the forecast, including anticipated capital outlays. (ix) Keep the Board advised of progress and problems. b.
